Citation Nr: 0501159	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating action of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 2002, the Board remanded the 
veteran's appeal for further evidentiary development.  

The Board's November 2002 action remanded the issue of 
entitlement to service connection for a dysthymic disorder to 
allow for the issuance of a statement of the case.  The 
remand also specifically notified the veteran and the RO that 
this issue was only to be returned to the Board if the 
veteran thereafter perfected his appeal.  While in remand 
status, the veteran did not perfect his appeal.  Therefore, 
this issue in not in appellate status.


FINDING OF FACT

The evidence of record does not show a current diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he has PTSD because of his service in 
the Republic of Vietnam.  It is also requested that the 
veteran be afforded the benefit of the doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service was not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

In deciding whether the veteran has PTSD, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is also mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

The Board finds that the record does not include a diagnosis 
of PTSD.  In fact, at the May 2001 VA examination, which was 
held for the express purpose of ascertaining whether the 
veteran had PTSD, the examiner opined that he did not.  This 
opinion stands uncontradicted by any other medical opinion of 
record.  Id.

The Board acknowledges that the May 2001 VA examination took 
place without the examiner having the veteran's claims files.  
The Board's November 2002 remand attempted to correct this 
problem by ordering that the May 2001 VA examiner be provided 
a copy of the claimants' records and then reexamine the 
appellant.  

While the RO determined that the prior VA examiner had 
retired, for his part, the veteran in June and July 2004 
failed to report for new VA examinations scheduled by the RO.  
Moreover, the record shows that the veteran also failed to 
reply to the RO's July 2004 letter that requested he provide 
VA with the name and location of healthcare provides that had 
treated him for PTSD.  

The "the duty to assist is not always a one-way street.  If 
a veteran (appellant) wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the purtative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 (1991), 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Furthermore, while the VA does have a duty to assist the 
veteran (appellant) in the development of a claim, that duty 
is not limitless.  In the normal course of events, it is the 
burden of the veteran (appellant) to keep the VA apprised of 
their whereabouts.  If he does not do so, there is no burden 
on the VA to "turn up heaven and earth" to find him.  Hyson 
v. Brown, 5 Vet. App. 262 (1993).  Accordingly, given the 
veteran's failure to participate in the prosecution of his 
own claim by showing for two VA examinations, the Board finds 
that it has no other choice but to go forward with his appeal 
based on the existing record which record does not include a 
diagnosis of PTSD.

Thus, while the veteran clearly served in combat in Vietnam, 
because none of the medical evidence of record includes a 
diagnosis of PTSD, the weight of the evidence is against the 
veteran's claim for service connection for PTSD and his 
appeal must be denied.  38 U.S.C.A. §§ 5107, 1110; 38 C.F.R. 
§ 3.304(f).

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), a review of the record 
shows that VA notified the veteran that establishing 
entitlement to service connection for a disability requires, 
among other things, a current disability.  See, e.g., rating 
decisions dated in July 2000 and July 2001; VA letters to the 
veteran dated in April 2001 and July 2003.  Moreover, this 
claim is denied because the veteran did not meet the 
statutory threshold for entitlement to service connection for 
PTSD - a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.304(f).  Therefore, because the decision is mandated by 
the veteran's failure to meet a basic prerequisite for 
service connection the Board is entitled to go forward with 
adjudication of the claim regardless of whether or not VA 
provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not required.


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


